Exhibit 10.3

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

Effective January 1, 2009



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

TABLE OF CONTENTS

 

     Page  

ARTICLE 1

    

DEFINITIONS

     1   

ARTICLE 2

    

SELECTION, ENROLLMENT, ELIGIBILITY

     5       2.1      Selection by Committee      5       2.2      Enrollment
and Eligibility Requirements; Commencement of Participation      5   

ARTICLE 3

    

DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION AMOUNTS/
COMPANY MATCHING AMOUNTS/ VESTING/CREDITING/TAXES

     6       3.1      Annual Deferral Amount      6       3.2      Maximum
Deferral      6       3.3      Election to Defer; Effect of Election Form      7
      3.4      Withholding and Crediting of Annual Deferral Amounts      8      
3.5      Company Matching Amount      8       3.6      Discretionary Company
Contribution Amount      8       3.7      Crediting of Amounts after Benefit
Distribution      8       3.8      Vesting      8       3.9     
Crediting/Debiting of Account Balances      8       3.10      FICA and Other
Taxes      9   

ARTICLE 4

    

SCHEDULED DISTRIBUTION; UNFORESEEABLE EMERGENCIES

     10       4.1      Scheduled Distribution      10       4.2      Postponing
Scheduled Distributions      11       4.3      Other Benefits Take Precedence
Over Scheduled Distributions      11       4.4      Scheduled Distributions and
Former Scientific-Atlanta Participants      11       4.5      Unforeseeable
Emergencies      11   

ARTICLE 5

    

TERMINATION BENEFIT

     12       5.1      Termination Benefit      12       5.2      Payment of
Termination Benefit      12       5.3      Payment of Termination Benefit to
Former Scientific-Atlanta Participants      13   

ARTICLE 6

    

DISABILITY BENEFIT

     13       6.1      Disability Benefit      13       6.2      Payment of
Disability Benefit      13       6.3      Payment of Disability Benefit to
Former Scientific-Atlanta Participants      14   

 

i



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

ARTICLE 7

    

DEATH BENEFIT

     14       7.1     

Death Benefit

     14       7.2     

Payment of Death Benefit

     14       7.3     

Payment of Death Benefit to Former Scientific-Atlanta Participants

     14   

ARTICLE 8

    

BENEFICIARY DESIGNATION

     14       8.1     

Beneficiary

     14       8.2     

Beneficiary Designation; Change; Spousal Consent

     14       8.3     

Acknowledgment

     15       8.4     

No Beneficiary Designation

     15       8.5     

Doubt as to Beneficiary

     15       8.6     

Discharge of Obligations

     15   

ARTICLE 9

    

LEAVE OF ABSENCE

     15       9.1     

Paid Leave of Absence

     15       9.2     

Unpaid Leave of Absence

     15       9.3     

Leaves Resulting in Separation From Service

     16   

ARTICLE 10

    

TERMINATION OF PLAN, AMENDMENT OR MODIFICATION

     16       10.1     

Termination of Plan

     16       10.2     

Amendment

     16       10.3     

Effect of Payment

     16   

ARTICLE 11

    

ADMINISTRATION

     16       11.1     

Duties

     16       11.2     

Agents

     17       11.3     

Binding Effect of Decisions

     17       11.4     

Indemnity of Committee

     17       11.5      Employer Information      17   

ARTICLE 12

    

OTHER BENEFITS AND AGREEMENTS

     17       12.1     

Coordination with Other Benefits

     17   

ARTICLE 13

    

CLAIMS PROCEDURES

     17       13.1     

Presentation of Claim

     17       13.2     

Notification of Decision

     18       13.3     

Review of a Denied Claim

     18       13.4     

Decision on Review

     19   

 

ii



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

   13.5      Legal Action      19   

ARTICLE 14

    

MISCELLANEOUS

     19      

14.1

     Status of Plan      19       14.2      Unsecured General Creditor      19
     

14.3

     Employer’s Liability      19      

14.4

     Nonassignability      20      

14.5

     Not a Contract of Employment      20      

14.6

     Furnishing Information      20      

14.7

     Terms      20      

14.8

     Captions      20      

14.9

     Governing Law      20      

14.10

     Notice      20      

14.11

     Successors      21      

14.12

     Spouse’s Interest      21      

14.13

     Validity      21      

14.14

     Incompetent      21      

14.15

     Court Order      21      

14.16

     Distribution in the Event of Income Inclusion under Code Section 409A     
21      

14.17

     Deduction Limitation on Benefit Payments      22   

 

iii



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

CISCO SYSTEMS, INC.

2009 DEFERRED COMPENSATION PLAN

Effective January 1, 2009

Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Cisco Systems,
Inc., a California corporation, and its subsidiaries, if any, that participate
in this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA. This Plan is intended to comply with all applicable law,
including Code Section 409A, and shall be operated and interpreted in accordance
with this intention. Effective January 1, 2009, this Plan is hereby amended and
restated to reflect the Plan’s merger with the Scientific-Atlanta Executive
Deferred Compensation Plan, as amended and restated, effective May 15, 2002 (the
“SA Grandfathered Plan”) and the Scientific-Atlanta 2005 Executive Deferred
Compensation Plan, as amended and restated, effective January 1, 2008 (the “SA
Post-2004 Plan”).

ARTICLE 1

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1

“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of (i) the Deferral Account balance and
(ii) the Company Contributions Account balance. The Account Balance shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

 

1.2

“Annual Deferral Amount” shall mean that portion of a Participant’s Base Salary,
Bonus and Commissions that a Participant defers in accordance with Article 3 for
any one Plan Year.

 

1.3

“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, Bonuses, Commissions, overtime, fringe benefits,
stock options and other equity awards, relocation expenses, incentive payments,
non-monetary awards, and automobile and other allowances paid to a Participant
for employment services rendered (whether or not such allowances are included in
the Employee’s gross income). Base Salary shall be calculated before reduction
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or nonqualified plans of any Employer and shall be calculated
to include amounts not otherwise included in the Participant’s gross income
under Code Sections 125, 132, 402(e)(3), 402(h), or 403(b) pursuant to plans or
arrangements established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.
Notwithstanding anything in this Plan to the contrary, “Base Salary” shall not
include any amount paid pursuant to a disability plan or pursuant to a
disability insurance policy.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

1.4

“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 8, that are entitled to receive benefits
under this Plan upon the death of a Participant.

 

1.5

“Beneficiary Designation Form” shall mean the form, which may be in electronic
format, that a Participant completes to designate one or more Beneficiaries in
accordance with such procedures established by the Company.

 

1.6

“Benefit Distribution Date” shall mean the date that the distribution of all or
a portion of a Participant’s vested Account Balance becomes payable under the
Plan. A Participant’s Benefit Distribution Date shall be determined based on the
event giving rise to the distribution as more fully described in Articles 4
through 7.

 

1.7

“Board” shall mean the board of directors of the Company.

 

1.8

“Bonus” shall mean any compensation, earned and payable to a Participant under
any incentive pay program other than those programs designated by the Company as
ineligible for deferral under the Plan.

 

1.9

“Claimant” shall have the meaning set forth in Section 13.1.

 

1.10

“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time. The definition of “Code” shall also include related guidance,
rules and regulations issued by the U.S. Department of the Treasury and Internal
Revenue Service thereunder.

 

1.11

“Commissions” shall mean pay other than Base Pay or Bonuses which is designated
as commission payments under an Employer’s payroll systems.

 

1.12

“Committee” shall mean the Compensation and Management Development Committee of
the Board.

 

1.13

“Company” shall mean Cisco Systems, Inc., a California corporation, and any
successor to all or substantially all of the Company’s assets or business. With
regard to the administration of the Plan, except with respect to those
provisions reserved for the Committee, “Company” shall mean the 401(k) Plan
Administration Committee (the “401(k) Administration Committee”).

 

1.14

“Company Contributions Account” shall mean (i) the sum of all of a Participant’s
Company Matching Amounts, plus (ii) the sum of all Discretionary Company
Contributions, plus (iii) amounts credited or debited to the Participant’s
Company Contributions Account in accordance with this Plan, less (iv) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Contributions Account.

 

1.15

“Company Matching Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5.

 

1.16

“Death Benefit” shall mean the benefit set forth in Article 7.

 

1.17

“Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited to the Participant’s
Deferral Account in accordance with this



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

Plan, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to his or her Deferral Account.

 

1.18

“Disability” or “Disabled” shall have the meaning set forth in Code
Section 409A.

 

1.19

“Disability Benefit” shall mean the benefit set forth in Article 6.

 

1.20

“Discretionary Company Contribution Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.6.

 

1.21

“Effective Date” shall mean January 1, 2009.

 

1.22

“Election Form” shall mean the form, which may be in electronic format, that a
Participant completes in accordance with such procedures established by the
Company.

 

1.23

“Employee” shall mean a person who is an employee of any Employer.

 

1.24

“Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the
Committee to participate in the Plan and have adopted the Plan as a
participating Employer.

 

1.25

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time. The definition of “ERISA” shall also include
related guidance, rules and regulations issued by the U.S. Department of Labor
thereunder.

 

1.26

“401(k) Plan” shall mean, with respect to an Employer, a plan qualified under
Code Section 401(a) that contains a cash or deferral arrangement described in
Code Section 401(k), adopted by the Employer, as it may be amended from time to
time, or any successor thereto.

 

1.27

“Installment Method” shall be an installment payment over the number of years
selected by the Participant in accordance with this Plan. Such amounts shall be
paid in quarterly, semi-annual or annual payments (over a period not to exceed
ten (10) years). The amount of each installment shall be calculated by dividing
the amount then subject to the installment payment by the number of installments
then remaining to be made. The amount subject to installment payments that has
not yet been paid shall continue to be credited/debited with additional amounts
in accordance with Section 3.9. For purposes of this Plan, the right to receive
benefit payments in installment payments shall be treated as the entitlement to
a single payment.

 

1.28

“Participant” shall mean any Employee who is on the United States payroll of an
Employer and (i) who is selected to participate in the Plan, (ii) who submits an
executed Plan Agreement and Election Form, and (iii) whose Plan Agreement has
not terminated.

 

1.29

“Plan” shall mean the Cisco Systems, Inc. 2009 Deferred Compensation Plan, which
shall be evidenced by this instrument and by each Plan Agreement, as they may be
amended from time to time.

 

1.30

“Plan Agreement” shall mean a written agreement, as may be amended from time to
time, which is entered into by and between an Employer and a Participant. Each
Plan Agreement executed by a Participant and the Participant’s Employer shall
provide for the entire benefit to which such



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

Participant is entitled under the Plan; should there be more than one Plan
Agreement, the Plan Agreement bearing the latest date of acceptance by the
Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement. The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

 

1.31

“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

 

1.32

“SA Grandfathered Plan” shall mean the Scientific-Atlanta Executive Deferred
Compensation Plan, as amended and restated effective May 15, 2002.

 

1.33

“SA Post-2004 Plan” shall mean the Scientific-Atlanta 2005 Executive Deferred
Compensation Plan, as amended and restated effective January 1, 2008.

 

1.34

“Scheduled Distribution” shall mean the distribution set forth in Section 4.1.

 

1.35

“Supplement A” shall mean the supplement to this Plan governing the time and
form of payments for participants of the SA Post-2004 Plan, with amounts
deferred between January 1, 2005 and December 31, 2008.

 

1.36

“Supplement B” shall mean the supplement to this Plan governing the time and
form of payments for participants of the SA Grandfathered Plan, with amounts
deferred before January 1, 2005.

 

1.37

“Termination Benefit” shall mean the benefit set forth in Article 5 which shall
be paid following a Participant’s Termination of Employment.

 

1.38

“Termination of Employment” shall mean the separation from service with all
Employers, voluntarily or involuntarily, for any reason other than Disability or
death, as determined in accordance with Code Section 409A. For this purpose, the
definition of “service recipient” for purposes of determining whether a
separation from service has occurred for purposes of Code Section 409A shall be
determined by utilizing the twenty percent (20%) tests described in section
1.409A-1(h) of the Code Section 409A regulations to the extent permitted under
such regulations.

 

1.39

“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or his or her Beneficiary resulting from (i) an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code
Section 152(a)), (ii) a loss of the Participant’s or Beneficiary’s property due
to casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or the Participant’s Beneficiary.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1

Selection by Committee. Participation in the Plan shall be limited to a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.

 

2.2

Enrollment and Eligibility Requirements; Commencement of Participation. As a
condition to participation, each selected Employee who is eligible to
participate in the Plan effective as of the first day of a Plan Year shall
complete a Plan Agreement and an Election Form, prior to the first day of such
Plan Year, or such other earlier deadline as may be established by the Company
in its sole discretion. In addition, the Company shall establish from time to
time such other enrollment requirements as it determines, in its sole
discretion, are necessary.

 

  (a)

Each selected Employee who is eligible to participate in the Plan shall commence
participation in the Plan on the date that the Employee has met all enrollment
requirements set forth in this Plan and required by the Company, including
completing all required documents within the specified time period(s).

 

  (b)

A newly hired Employee who is selected to participate in the Plan who first
becomes a Participant after the beginning of a Plan Year must complete a Plan
Agreement and an Election Form within thirty (30) days after he or she first
becomes eligible to participate in the Plan, or within such other earlier
deadline as may be established by the Company, in its sole discretion, in order
to participate for that Plan Year. In such event, such person’s participation in
this Plan shall not commence earlier than the date determined by the Company
pursuant to Section 2.2(a) and such person shall not be permitted to defer under
this Plan any portion of his or her Base Salary or Commissions that are paid
with respect to services performed prior to his or her participation
commencement date, except to the extent permissible under Code Section 409A.
Except as otherwise permitted by the Company (and in accordance with Code
Section 409A), a Participant described in this Section 2.2(b) shall not be
permitted to make a deferral election with respect to Bonuses for the first Plan
Year in which he or she is eligible to participate. Subject to the requirements
of Section 409A of the Code, a newly hired Employee who is in a classification
of Employees otherwise eligible to participate in the Plan shall be eligible to
participate in the Plan as of the first business day of the month following the
month which contains the Employee’s date of hire.

 

  (c)

A newly eligible Employee who is selected to participate in the Plan as a result
of a promotion, or other change in employment status resulting in the individual
first being eligible to participate in the Plan after the beginning of a Plan
Year, must complete a Plan Agreement and an Election Form within thirty
(30) days after he or she first becomes eligible to participate in the Plan, or
within such other earlier deadline as may be established by the Company, in its
sole discretion, in order to participate for that Plan Year. In such event, such
person’s participation in this Plan shall not commence earlier than the date
determined by the Company pursuant to Section 2.2(a) and such person shall not
be permitted to defer under this Plan any portion of his or her Base Salary or
Commissions that are paid with respect to services performed prior to his or her
participation commencement date, except to the extent permissible under Code
Section



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

409A. Except as otherwise permitted by the Company (and in accordance with Code
Section 409A), a Participant described in this Section 2.2(c) shall not be
permitted to make a deferral election with respect to Bonuses for the first Plan
Year in which he or she is eligible to participate. Subject to the requirements
of Section 409A of the Code, Employees described in this Section 2.2(c) shall
first become eligible to participate in the Plan as of the first business day of
the month following the month in which the later of (i) the corporate action
occurs which results in the Employee first becoming eligible to participate in
the Plan; and (ii) the effective date of the Employee’s promotion or other
change in employment status.

 

  (d)

If an Employee fails to meet all requirements contained in this Section 2.2
within the period(s) required, that Employee shall not be eligible to
participate in the Plan during such Plan Year.

ARTICLE 3

Deferral Commitments/Company Contribution Amounts/

Company Matching Amounts/ Vesting/Crediting/Taxes

 

3.1

Annual Deferral Amount. For each Plan Year, a Participant may elect to defer as
his or her Annual Deferral Amount, Base Salary, Bonus and/or Commissions
pursuant to such rules as may be established by the Company in accordance with
Code Section 409A. For the avoidance of doubt, a Participant may not defer his
or her severance payments (if any) under the Plan. Such Annual Deferral Amount
may be subject to a minimum deferral amount established by the Company.

 

3.2

Maximum Deferral.

 

  (a)

Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Bonus and/or Commissions,
pursuant to such rules as may be established by the Company, up to the following
maximum percentages for each deferral elected:

 

Deferral   Maximum  Percentage

Base Salary

  75%

Bonus

  100%

Commissions

  100%

 

  (b)

Short Plan Year. Notwithstanding the provisions of paragraph (a) above, if a
Participant first becomes a Participant after the first day of a Plan Year, the
maximum Annual Deferral Amount shall be limited to the amount of compensation
not yet earned by the Participant as of the date the Participant submits a Plan
Agreement and Election Form, except to the extent permissible under Code
Section 409A. Solely to the extent required under Code Section 409A, with
respect to compensation that is earned based upon a specified performance
period, the Participant’s deferral election will apply to the portion of such
compensation that is equal to (i) the total amount of compensation for the
performance period, multiplied by (ii) a fraction, the numerator of which is the
number of



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

days remaining in the performance period after the Participant’s deferral
election is made, and the denominator of which is the total number of days in
the performance period.

 

3.3

Election to Defer; Effect of Election Form.

 

  (a)

Initial Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Company deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed by the Participant, in accordance with Section 2.2 above.

 

  (b)

General Timing Rule for Deferral Elections in Subsequent Plan Years. For each
succeeding Plan Year, a Participant may elect to defer Base Salary, Bonus and
Commissions, and make such other elections as the Company deems necessary or
desirable under the Plan by timely completing a new Election Form, in accordance
with the Company’s rules and procedures, before December 31st preceding the Plan
Year in which such compensation is earned, or before such other deadline
established in accordance with the requirements of Code Section 409A.

Any deferral election(s) made in accordance with this Section 3.3(b) shall be
irrevocable; provided, however, that if the Company permits Participants to make
deferral elections for “Performance-Based Compensation” (as defined in paragraph
(c) below) by the deadline(s) described above, it may, in its sole discretion,
and in accordance with Code Section 409A, permit a Participant to subsequently
change his or her deferral election for such compensation by submitting an
Election Form no later than the deadline established by the Company pursuant to
Section 3.3(c) below.

 

  (c)

Performance-Based Compensation. Notwithstanding the provisions of paragraph (a)
and (b) above, with respect to Bonus compensation that also qualifies as
“Performance-Based Compensation,” the Company may, in its sole discretion,
permit an irrevocable deferral election pertaining to such Performance-Based
Compensation to be made by timely delivering an Election Form to the Company, in
accordance with its rules and procedures, no later than six (6) months before
the end of the performance service period and in accordance with Code
Section 409A. For this purpose, “Performance-Based Compensation” shall be
compensation, the payment or amount of which is contingent on pre-established
organizational or individual performance criteria, which satisfies the
requirements of Code Section 409A.

 

  (d)

Compensation Subject to Risk of Forfeiture. With respect to compensation (i) to
which a Participant has a legally binding right to payment in a subsequent year,
and (ii) that is subject to a forfeiture condition requiring the Participant’s
continued services for a period of at least twelve (12) months from the date the
Participant obtains the legally binding right, the Company may, in its sole
discretion, permit an irrevocable deferral election to be made with respect to
such compensation by timely completing an Election Form in accordance with such
rules and procedures as the Company may establish no later than the thirtieth
(30th) day after the Participant obtains the legally binding right to



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

the compensation, provided that the election is made at least twelve (12) months
in advance of the earliest date at which the forfeiture condition could lapse.

 

3.4

Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary. The Bonus and Commissions
portion of the Annual Deferral Amount shall be withheld at the time the Bonus
and Commissions would be paid to the Participant, whether or not this occurs
during the Plan Year itself. Annual Deferral Amounts shall be credited to a
Participant’s Deferral Account.

 

3.5

Company Matching Amount. A Participant’s Company Matching Amount (if any) for
any Plan Year shall be an amount determined by the Committee, in its sole
discretion, based on the amount of deferrals to this Plan and credited to a
Participant. The amount (if any) credited to a Participant under this Plan for
any Plan Year may be smaller or larger than the amount credited to any other
Participant.

 

3.6

Discretionary Company Contribution Amount. A Participant’s Discretionary Company
Contribution Amount (if any) for any Plan Year shall be an amount determined by
the Committee, in its sole discretion and credited to a Participant. The amount
(if any) credited to a Participant under this Plan for any Plan Year may be
smaller or larger than the amount credited to any other Participant.

 

3.7

Crediting of Amounts after Benefit Distribution. Notwithstanding any provision
in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Matching Amount (if any)
or (iii) the Discretionary Company Contribution Amount (if any), would otherwise
be credited to the Participant’s Account Balance, such amounts shall not be
credited to the Participant’s Account Balance, but shall be paid to the
Participant.

 

3.8

Vesting. A Participant shall at all times be one hundred percent (100%) vested
in his or her Account Balance unless otherwise specified in the Participant’s
Plan Agreement, employment agreement or any other agreement entered into between
the Participant and his or her Employer, or specified at the time the Committee
determines to make a Company Matching Amount or a Discretionary Company
Contribution Amount pursuant to Sections 3.5 and 3.6.

 

3.9

Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Company,
amounts shall be credited or debited to a Participant’s Account Balance in
accordance with the following rules:

 

  (a)

Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the Company, (the “Measurement Funds”) for the purpose of
crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Company may, in its sole discretion, discontinue, substitute or
add a Measurement Fund.

 

  (b)

Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3(a) above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in Section
3.9(a) above) to be



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

used to determine the amounts to be credited or debited to his or her Account
Balance. If a Participant does not elect any of the Measurement Funds as
described in the previous sentence, the Participant’s Account Balance shall be
allocated into the Measurement Fund(s), as determined by the Company, in its
sole discretion. The Participant may (but is not required to) elect, by
completing an Election Form in accordance with such rules and procedures
established by the Company, to add or delete one or more Measurement Fund(s) to
be used to determine the amounts to be credited or debited to his or her Account
Balance, or to change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply as of the first business
day deemed reasonably practicable by the Company, in its sole discretion, and
shall continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence. Notwithstanding the foregoing, the Company, in its sole discretion,
may impose limitations on the frequency with which one or more of the
Measurement Funds elected in accordance with this Section may be added or
deleted by such Participant; furthermore, the Company, in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.

 

  (c)

Proportionate Allocation. In making any election described in Section 3.9(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.

 

  (d)

Crediting or Debiting Method. The performance of each Measurement Fund (either
positive or negative) will be determined on a daily basis based on the manner in
which such Participant’s Account Balance has been hypothetically allocated among
the Measurement Funds by the Participant.

 

  (e)

No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company in its own discretion decides to invest
funds in any or all of the investments on which the Measurement Funds are based,
no Participant shall have any rights in or to such investments themselves.
Without limiting the foregoing, a Participant’s Account Balance shall at all
times be a bookkeeping entry only and shall not represent any investment made on
his or her behalf by the Company; the Participant shall at all times remain an
unsecured creditor of the Company.

 

3.10

FICA and Other Taxes.

 

  (a)

Annual Deferrals, Company Matching Amounts and Discretionary Company
Contribution Amounts. For each Plan Year in which an Annual Deferral Amount is
being withheld from a Participant or the amount of any Company Matching Amount
or



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

Company Discretionary Contribution Amount credited to a Participant’s Company
Contributions Account becomes vested, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus and/or
Commissions, that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount, Company Matching Amount and Discretionary Company
Contribution Amount. If necessary, the Participant’s Annual Deferral Amount or
the Participant’s Company Contributions Account, as applicable, may be reduced
to pay such taxes (and associated income tax withholdings) in accordance with
Code Section 409A.

 

  (b)

Distributions. The Participant’s Employer(s) shall withhold from any payments
made to a Participant under this Plan (including payments, if any, made pursuant
to Section 14.16) all federal, state and local income, employment and other
taxes required to be withheld by the Employer(s) in connection with such
payments, in amounts and in a manner to be determined in the sole discretion of
the Employer(s).

 

  (c)

Income Inclusion Under Code Section 409A. In the event that any portion of a
Participant’s Account is required to be included in income by the Participant
prior to receipt of any distribution under this Plan resulting from a violation
of the requirements of Code Section 409A, the Participant’s Employer shall
withhold from such Participant all federal, state and local income, employment
and other taxes required to be withheld by the Employer in connection with such
income inclusion in amounts and in a manner determined in the sole discretion of
the Employer.

ARTICLE 4

Scheduled Distribution; Unforeseeable Emergencies

 

4.1

Scheduled Distribution. At the same time that a Participant makes each election
to defer an Annual Deferral Amount, the Participant may elect to receive a
Scheduled Distribution, in the form of a lump sum payment, from the Plan with
respect to all or a portion of the Annual Deferral Amount. The Scheduled
Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Deferral Amount the Participant elected to have
distributed as a Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.9 above on that amount, calculated as of the close
of business on or around the date on which the Scheduled Distribution becomes
payable. Subject to the other terms and conditions of this Plan, the Benefit
Distribution Date for each Scheduled Distribution elected shall be January 31 of
the Plan Year designated by the Participant. The Plan Year designated by the
Participant must be at least two (2) Plan Years after the end of the Plan Year
to which the Participant’s deferral election described in Section 3.3 relates,
unless otherwise provided on an Election Form approved by the Company in its
sole discretion. By way of example, if a Scheduled Distribution is elected for
Annual Deferral Amounts that are earned in the Plan Year commencing January 1,
2009, the earliest Scheduled Distribution Date that may be designated by a
Participant would be January 31, 2012. In connection with any Company Matching
Amount or Discretionary Company Contribution made with respect to any Plan Year,
any election made by a Participant pursuant to this Section should also apply to
these amounts. Notwithstanding the foregoing sentence, the Company may establish
other procedures, consistent with Code Section 409A, for



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

distribution elections pertaining to Company Matching Amounts and Discretionary
Company Contribution Amounts.

 

4.2

Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out on an allowable alternative distribution date designated by the Participant
in accordance with this Section 4.2. In order to make this election, the
Participant must complete a new Scheduled Distribution Election Form in
accordance with such rules and procedures as the Company may establish and in
accordance with the following criteria:

 

  (a)

Such Scheduled Distribution Election Form must be completed at least twelve
(12) months prior to the Participant’s previously designated Scheduled
Distribution Date;

 

  (b)

The new Scheduled Distribution Date selected by the Participant must be at least
five years after the previously designated Scheduled Distribution Date; and

 

  (c)

The election of the new Scheduled Distribution Date shall have no effect until
at least twelve (12) months after the date on which the election is made.

 

4.3

Other Benefits Take Precedence Over Scheduled Distributions. Should a Benefit
Distribution Date occur that triggers a benefit under Articles 5, 6 or 7, any
amount that is subject to a Scheduled Distribution election under Section 4.1
shall not be paid in accordance with Section 4.1, but shall be paid in
accordance with the other applicable Article. Notwithstanding the foregoing,
this Section 4.3 shall be interpreted in a manner that is consistent with Code
Section 409A.

 

4.4

Scheduled Distributions and Former Scientific-Atlanta Participants.
Notwithstanding the foregoing, the time and form of payment of a scheduled
distribution to a Participant in the SA Post-2004 Plan and/or SA Grandfathered
Plan shall be determined in accordance with Supplements A and B, respectively.

 

4.5

Unforeseeable Emergencies.

 

  (a)

If the Participant experiences an Unforeseeable Emergency, the Participant may
petition the Company to receive a partial or full payout from the Plan, subject
to the provisions set forth below.

 

  (b)

The payout, if any, from the Plan shall not exceed the lesser of (i) the
Participant’s vested Account Balance, calculated as of the close of business on
or around the date on which the amount becomes payable, or (ii) the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
Federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution. Notwithstanding the foregoing, a Participant may not
receive a payout from the Plan to the extent that the Unforeseeable Emergency
would not be consistent with Code Section 409A.

 

  (c)

If a Participant’s petition for payout from the Plan is approved, the
Participant’s Benefit Distribution Date shall occur within thirty (30) days
after the beginning of the calendar quarter following the date of such approval
(or at such later time permitted under Code



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

 

Section 409A) and the Participant’s deferrals under the Plan shall be terminated
as of the date of such approval.

 

  (d)

In addition, a Participant’s deferral elections under this Plan shall be
terminated to the extent the Company determines, in its sole discretion, that
termination of such Participant’s deferral elections is required pursuant to
Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain a hardship
distribution from an Employer’s 401(k) Plan. If the Company determines, in its
sole discretion, that a termination of the Participant’s deferrals is required
in accordance with the preceding sentence, the Participant’s deferrals shall be
terminated following the date on which such determination is made.

ARTICLE 5

Termination Benefit

 

5.1

Termination Benefit. A Participant who incurs a Termination of Employment shall
receive, as a Termination Benefit of his or her entire vested Account Balance
calculated as of the close of business on or around the Participant’s Benefit
Distribution Date(s), in accordance with the provisions set forth in
Section 5.2.

 

5.2

Payment of Termination Benefit.

 

  (a)

At the same time that a Participant makes each election to defer an Annual
Deferral Amount, the Participant may elect to receive the Termination Benefit in
a lump sum or pursuant to an Installment Method of up to ten (10) years.
Participant shall elect a Benefit Distribution Date consistent with
Section 5.2(b). In connection with any Company Matching Amount or Discretionary
Company Contribution made with respect to any Plan Year, any election made by a
Participant pursuant to this Section 5.2 shall also apply to these amounts.
Notwithstanding the foregoing sentence, the Company may establish other
procedures, consistent with Code Section 409A, for distribution elections
pertaining to Company Matching Amounts and Discretionary Company Contribution
Amounts. If a Participant does not make any election with respect to the payment
of the Termination Benefit, then such Participant shall be deemed to have
elected to receive the Termination Benefit in a lump sum on the Benefit
Distribution Date described in Section 5.2(b)(i).

 

  (b)

The following Benefit Distribution Dates may be selected by a Participant at the
time he or she makes the Participant’s election described in Section 5.2(a):

 

  (i)

Within thirty (30) days after the beginning of the first calendar quarter that
is at least six (6) months after the Participant’s Termination of Employment;

 

  (ii)

Within thirty (30) days after the beginning of the first calendar year that is
at least six (6) months after the Participant’s Termination of Employment; or

 

  (iii)

Within thirty (30) days after the beginning of any calendar quarter elected by
the Participant which is between six (6) months from the Participant’s
Termination of Employment and five (5) years from such date.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

  (c)

Notwithstanding any other provision to the contrary, if the Participant has not
attained age forty (40) with five (5) years of service on the date of his or her
Termination of Employment, the Termination Benefit subject to the annual
election shall be paid in a single sum on the Benefit Distribution Date elected
for such purposes; provided, however, that the Participant may not elect the
Benefit Distribution Date described in Section 5.2(b)(iii) for this purpose. For
purposes of this Section 5.2(c), “years of service” shall be determined in the
same manner as “vesting service” is determined under the Cisco Systems, Inc.
401(k) Plan.

 

  (d)

Notwithstanding anything in this Section 5.2 to the contrary, if the
Participant’s vested Account Balance on the date of his or her Termination of
Employment is less than $100,000, then the distribution elections described in
Sections 5.2(a) through 5.2(c) above shall be disregarded and the Participant’s
entire vested Account Balance shall be paid in a lump sum distribution on the
Benefit Distribution Date described in Section 5.2(b)(i), above.

 

5.3

Payment of Termination Benefit to Former Scientific-Atlanta Participants.
Notwithstanding the foregoing, the time and form of payment of the termination
benefit to a Participant in the SA Post-2004 Plan and/or SA Grandfathered Plan
shall be determined in accordance with Supplements A and B, respectively.

ARTICLE 6

Disability Benefit

 

6.1

Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit which shall be equal to the Participant’s entire
vested Account Balance, calculated as of the Participant’s Benefit Distribution
Date.

 

6.2

Payment of Disability Benefit.

 

  (a)

A Participant, in connection with his or her commencement of participation in
the Plan (or more frequently as the Company may prescribe), shall elect on an
Election Form to receive the Disability Benefit in a lump sum or pursuant to an
Installment Method of up to ten (10) years in accordance with such rules and
procedures as the Company may establish. If a Participant does not make any
election with respect to the payment of the Disability Benefit, then such
Participant shall be deemed to have elected to receive the Disability Benefit in
a lump sum. For this purpose, a Participant’s Benefit Distribution Date shall be
within thirty (30) days, after the beginning of the calendar quarter following
the Participant’s Disability.

 

  (b)

A Participant may change the form of payment of the Disability Benefit by
completing an Election Form in accordance with such rules and procedures
established by the Company provided that the election to modify the Disability
Benefit shall have no effect until at least twelve (12) months after the date on
which the election is made.

 

    

All provisions relating to changing the Disability Benefit election under this
Section 6.2 shall be interpreted in a manner that is consistent with Code
Section 409A.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

  (c)

The lump sum payment shall be made, or installment payments shall commence on
the Participant’s Benefit Distribution Date (or such later time permitted under
Code Section 409A).

 

  (d)

Notwithstanding anything in this Article to the contrary, if a Participant’s
vested Account Balance is less than $100,000 on the date the Participant is
determined to be Disabled, then the Participant shall receive payment of his or
her entire vested Account Balance within thirty (30) days after the beginning of
the calendar quarter following the Participant’s Disability.

 

6.3

Payment of Disability Benefit to Former Scientific-Atlanta Participants.
Notwithstanding the foregoing, the time and form of payment of the disability
benefit to a Participant in the SA Post-2004 Plan and/or SA Grandfathered Plan
shall be determined in accordance with Supplements A and B, respectively.

ARTICLE 7

Death Benefit

 

7.1

Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death Benefit
upon the Participant’s death which will be equal to the Participant’s entire
vested Account Balance, calculated as of the close of business as of the
Participant’s Benefit Distribution Date, which, for this purpose, shall be
within thirty (30) days following the beginning of the second calendar quarter
following the Participant’s death.

 

7.2

Payment of Death Benefit. The Death Benefit shall be paid to the Participant’s
Beneficiary(ies) in a lump sum payment on the Participant’s Benefit Distribution
Date (or such later time permitted under Code Section 409A).

 

7.3

Payment of Death Benefit to Former Scientific-Atlanta Participants.
Notwithstanding the foregoing, the time and form of payment of the death benefit
to a Participant in the SA Post-2004 Plan and/or SA Grandfathered Plan shall be
determined in accordance with Supplements A and B, respectively.

ARTICLE 8

Beneficiary Designation

 

8.1

Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a Participant
under such rules as shall be established by the Company. The Beneficiary
designated under this Plan may be the same as or different from the Beneficiary
designation under any other plan of an Employer in which the Participant
participates.

 

8.2

Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing the Beneficiary Designation Form, and
returning it to the Company or its designated agent in accordance with such
rules and procedures established by the Company. A Participant shall have the
right to change a Beneficiary by completing and otherwise



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

 

complying with the terms of the Beneficiary Designation Form and the Company’s
rules and procedures, as in effect from time to time. If the Participant names
someone other than his or her spouse as a Beneficiary, the Company may, in its
sole discretion, determine that spousal consent is required to be provided in a
form designated by the Company, executed by such Participant’s spouse and
returned to the Company or its designated agent. Upon the proper completion of a
new Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled and the Company shall be entitled to rely on the last
Beneficiary Designation Form completed by the Participant in accordance with the
applicable rules and procedures adopted with respect to the filing of such forms
prior to his or her death.

 

8.3

Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until completed and submitted in accordance with the rules and
procedures established by the Company for this purpose.

 

8.4

No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 8.1, 8.2 and 8.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant’s
estate.

 

8.5

Doubt as to Beneficiary. If there is any doubt as to the proper Beneficiary to
receive payments pursuant to this Plan, the Committee shall have the right,
exercisable in its discretion, to cause the Participant’s Employer to withhold
such payments until this matter is resolved to the Committee’s satisfaction.

 

8.6

Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Company
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 9

Leave of Absence

 

9.1

Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a separation from service in
accordance with Code Section 409A, (i) the Participant shall continue to be
considered eligible for the benefits provided in Articles 4, 5, 6 or 7 in
accordance with the provisions of those Articles, and (ii) the Annual Deferral
Amount shall continue to be withheld from his or her Base Salary, Bonuses and
Commissions during such paid leave of absence in accordance with Section 3.3.

 

9.2

Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a separation from
service in accordance with Code Section 409A, such Participant shall continue to
be eligible for the benefits provided in Articles 4, 5, 6 or 7 in accordance
with the provisions of those Articles. The Participant shall continue his or her
deferrals with respect to amounts earned prior to the commencement of the unpaid
leave of



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

 

absence. When the Participant returns to employment, the Participant’s deferrals
with respect to amounts earned after his or her return to active employment
shall continue in accordance with the applicable election(s) submitted for that
Plan Year. In addition, Participants who are on an unpaid leave may elect to
defer an Annual Deferral Amount for the Plan Year following his or her return to
employment and for every Plan Year thereafter while a Participant in the Plan,
provided such deferral elections are otherwise allowed and an Election Form is
completed in accordance with the rules and procedures established for each such
election in accordance with Article 3 above.

 

9.3

Leaves Resulting in Separation From Service. In the event that a Participant’s
leave of absence from his or her Employer constitutes a separation from service
in accordance with Code Section 409A, the Participant’s vested Account Balance
shall be distributed to the Participant in accordance with Article 5 or 6 of
this Plan, as applicable.

ARTICLE 10

Termination of Plan, Amendment or Modification

 

10.1

Termination of Plan. Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate its participation in the
Plan at any time in the future. Accordingly, each Employer reserves the right to
terminate its participation in the Plan. In addition, the Committee retains the
right to terminate the Plan at any time. In the event of the termination of an
Employer’s participation in the Plan (or the Committee’s termination of the Plan
as a whole), the termination shall occur in a manner consistent with the
requirements of Code Section 409A.

 

10.2

Amendment. The Committee may, at any time, amend or modify the Plan in whole or
in part.

 

10.3

Effect of Payment. The full payment of the Participant’s vested Account Balance
under the Plan shall fully and completely discharge all Employers and the
Company from all further obligations under this Plan with respect to the
Participant and his or her Beneficiaries, and that Participant’s Plan Agreement
shall terminate upon such full payment of benefits.

ARTICLE 11

Administration

 

11.1

Duties. The 401(k) Administration Committee and the Committee, as applicable,
shall have the discretion and authority to (i) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan, and (ii) decide or resolve any and all questions, including benefit
entitlement determinations (including but not limited to the 401(k)
Administrative Committee’s authority to determine whether a Participant
qualifies for a distribution on account of Disability or an Unforeseeable
Emergency) and interpretations of this Plan, as may arise in connection with the
Plan. When making a determination or calculation, the 401(k) Administration
Committee and the Committee shall be entitled to rely on information furnished
by a Participant or the Company. The 401(k) Administration Committee and the
Committee may delegate some or all of its powers and authority under this Plan.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

11.2

Agents. In the administration of this Plan, the 401(k) Administration Committee
and the Committee may, from time to time, employ agents and delegate to them
such administrative duties as it sees fit (including acting through a duly
appointed representative) and may from time to time consult with counsel.

 

11.3

Binding Effect of Decisions. The decision or action of the 401(k) Administration
Committee and the Committee with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

11.4

Indemnity of Committee. To the maximum extent permitted by applicable law, each
member of the 401(k) Administration Committee, the Committee, and the Board,
shall be indemnified and held harmless by the Company against and from (i) any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan, and
(ii) from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided he or she
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, by contract, as a matter of law,
or otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

 

11.5

Employer Information. To enable the 401(k) Administration Committee and the
Committee to perform their functions, the Company and each Employer shall supply
full and timely information on all matters relating to the Plan, the
Participants and their Beneficiaries, the Account Balances of the Participants,
the compensation of its Participants, the date and circumstances of the
Disability, death or Termination of Employment of its Participants, and such
other pertinent information as may be reasonably required.

ARTICLE 12

Other Benefits and Agreements

 

12.1

Coordination with Other Benefits. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant’s Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 13

Claims Procedures

 

13.1

Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Company a



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

 

written claim for a determination with respect to the amounts distributable to
such Claimant from the Plan. All other claims must be made within one hundred
eighty (180) days of the date on which the event that caused the claim to arise
occurred. The claim must state with particularity the determination desired by
the Claimant.

 

13.2

Notification of Decision. The Company shall consider a Claimant’s claim within a
reasonable time, but no later than ninety (90) days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial ninety
(90) day period. In no event shall such extension exceed a period of ninety
(90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Company expects to render the benefit determination. The Company
shall notify the Claimant in writing:

 

  (a)

that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

 

  (b)

that the Company has reached a conclusion contrary, in whole or in part, to the
Claimant’s requested determination, and such notice must set forth in a manner
calculated to be understood by the Claimant:

 

  (i)

the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii)

specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

 

  (iii)

a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

  (iv)

an explanation of the claim review procedure set forth in Section 13.3 below;
and

 

  (v)

a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

13.3

Review of a Denied Claim. On or before sixty (60) days after receiving a notice
from the Company that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

 

  (a)

may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claim for benefits;

 

  (b)

may submit written comments or other documents; and/or

 

  (c)

may request a hearing, which the Company, in its sole discretion, may grant.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

13.4

Decision on Review. The Company shall render its decision on review promptly,
and no later than sixty (60) days after the Company receives the Claimant’s
written request for a review of the denial of the claim. If the Company
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Company
expects to render the benefit determination. In rendering its decision, the
Company shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

  (a)

specific reasons for the decision;

 

  (b)

specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

 

  (c)

a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 

  (d)

a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

 

13.5

Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 14

Miscellaneous

 

14.1

Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted (i) in a manner consistent with that intent, and
(ii) in accordance with Code Section 409A.

 

14.2

Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

14.3

Employer’s Liability. An Employer’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

14.4

Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
Notwithstanding anything in this Plan to the contrary, the Company may establish
procedures for the payment of all or a portion of a Participant’s Account
balance pursuant to a domestic relations order which would otherwise qualify a
“qualified domestic relations order” under Code Section 414(p) if this Plan were
qualified under Code Section 401(a).

 

14.5

Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be “at-will”, meaning
that it is not for any specified period of time and can be terminated by the
Participant or his or her Employer at any time, with or without advance notice,
and for any or no particular reason or cause. Nothing in this Plan shall be
deemed to give a Participant the right to be retained in the service of any
Employer or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

 

14.6

Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Company, Employer and/or Committee (as applicable) by furnishing any
and all information requested, and take such other actions as may be requested,
in order to facilitate the administration of the Plan and the payments of
benefits hereunder.

 

14.7

Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

14.8

Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

 

14.9

Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of California
without regard to its conflicts of laws principles.

 

14.10

Notice. Any notice or filing required or permitted under this Plan shall be
sufficient if in writing and hand-delivered, or sent by registered or certified
mail or overnight delivery service, to the address below:

 

  

Cisco Systems, Inc.

  

Attn:

   Cisco Systems, Inc. 2009 Deferred Compensation       Plan Administrator   

170 West Tasman Drive

  

San Jose, CA 95134



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

  

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, or overnight delivery service as of the date shown on the postmark
on the receipt for registration or certification.

 

  

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail
or overnight delivery service, to the last known address of the Participant.

 

14.11

Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant’s Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.

 

14.12

Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

14.13

Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

 

14.14

Incompetent. If the Company determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person’s property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Company may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

 

14.15

Court Order. The Company is authorized to comply with any court order in any
action in which the Plan or the Company has been named as a party, including any
action involving a determination of the rights or interests in a Participant’s
benefits under the Plan as set forth in such procedures as the Company may
establish pursuant to Section 14.4. Notwithstanding the foregoing, the Company
shall interpret this provision in a manner that is consistent with Code
Section 409A and other applicable tax law.

 

14.16

Distribution in the Event of Income Inclusion under Code Section 409A. If any
portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a violation of the
requirements of Code Section 409A, the Participant may petition the Company, as
applicable, for a distribution of that portion of his or her Account Balance
that is required to be included in his or her income. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Participant’s
Employer shall distribute to the Participant immediately available funds in an
amount equal to the portion of his or her Account Balance required to be
included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A, which amount shall not exceed the
Participant’s



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

 

unpaid vested Account Balance under the Plan. Such a distribution shall affect
and reduce the Participant’s benefits to be paid under this Plan.

 

14.17

Deduction Limitation on Benefit Payments. If an Employer reasonably anticipates
that the Employer’s deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Employer to ensure that the entire amount of
any distribution from this Plan is deductible, the Employer may delay payment of
any amount that would otherwise be distributed from this Plan. Any amounts for
which distribution is delayed pursuant to this Section 14.17 shall continue to
be credited/debited with additional amounts in accordance with Section 3.9
above. The delayed amounts (and any amounts credited thereon) shall be
distributed to the Participant (or his or her Beneficiary in the event of the
Participant’s death) at the earliest date the Employer reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m).

IN WITNESS WHEREOF, the Company has adopted this Plan document effective as of
January 1, 2009 and amended and restated March 12, 2009 and June 26, 2009.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

SUPPLEMENT A TO

CISCO SYSTEMS, INC.

2009 DEFERRED COMPENSATION PLAN

(Effective January 1, 2009)

Special provisions applicable to participants of the Scientific-Atlanta 2005
Executive Deferred Compensation Plan, as amended and restated effective
January 1, 2008 (the “SA Post-2004 Plan”), with amounts deferred between
January 1, 2005 and December 31, 2008.

 

SUPPLEMENT A TO CISCO SYSTEMS, INC.

2009 DEFERRED COMPENSATION PLAN

Effective January 1, 2009

Purpose

The SA Post-2004 Plan merged with the Cisco Systems, Inc. Deferred Compensation
Plan, effective January 1, 2009 (collectively the “Plan”). Except as otherwise
specifically provided in this Supplement A, the rights and obligations of
participants of the SA Post-2004 Plan, with amounts deferred between January 1,
2005 and December 31, 2008 (the “SA Post-2004 Plan Participants”), will be
determined in accordance with the Plan. This Supplement A is a part of the Plan
and shall be administered in accordance with the provisions thereof.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

ARTICLE-1

Definitions

For purposes of this Supplement A, the following special definitions shall
apply. Section numbers shall refer exclusively to this Supplement A absent a
specific statement to the contrary:

 

1.1

“Deferral Account” shall mean an account maintained by the Employer for each
deferral election made by a SA Post-2004 Plan Participant under the SA Post-2004
Plan.

 

1.2

“Deferred Benefit Commencement Date” shall mean the date designated by a SA
Post-2004 Plan Participant with respect to each deferral election as the date on
which the payment of the Deferred Benefits that accumulate as a result of such
election are to begin.

 

1.3

“Deferred Benefits” shall mean the amounts payable pursuant to the SA Post-2004
Plan to a SA Post-2004 Plan Participant, or to his or her Beneficiary or estate,
following the SA Post-2004 Plan Participant’s Separation from Service, the
Deferred Benefit Commencement Date, Disability, or death.

 

1.4

“Employer” shall mean Scientific-Atlanta, Inc. or any of its majority owned
subsidiaries and their successors.

 

1.5

“Separation from Service” shall have the meaning provided under Section 409A of
the Internal Revenue Code, as amended, and the regulations promulgated
thereunder (“Section 409A”).

ARTICLE-2

Deferred Benefit Commencement Date

 

2.1

Deferred Benefit Commencement Date. Except as otherwise provided in this Article
and in Article 3 hereof, payment of the Deferred Benefits shall commence on one
of the following permissible Deferred Benefit Commencement Dates, as elected by
the SA Post-2004 Plan Participant pursuant to the terms of the SA Post-2004
Plan: (i) a set date which is no earlier than July 1 following the end of the
Plan Year in which the election amount is deferred; (ii) the SA Post-2004 Plan
Participant’s Separation from Service date, or (iii) a date which is either the
fifth (5th) or tenth (10th) anniversary of the SA Post-2004 Plan Participant’s
Separation from Service. The term “Retirement” used as a designation on any
Election Form for a Deferred Benefit Commencement Date shall mean the SA
Post-2004 Plan Participant’s Separation from Service date.

 

2.2

Method of Payment. Except as otherwise provided in Article 3 hereof, payment of
the Deferred Benefits shall be in the form of cash, pursuant to one of the
following methods, as elected by the SA Post-2004 Plan Participant:

 

  (a)

A single lump sum payment of the entire balance of the respective Deferral
Account, determined as of the Deferred Benefit Commencement Date and payable
within sixty (60) days; or



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

  (b)

Annual, semi-annual or quarterly installments payable over a five (5), ten
(10) or fifteen (15) year period, and commencing on the respective Deferred
Benefit Commencement Date.

If the SA Post-2004 Plan Participant has elected to receive such Deferred
Benefits in installments, the amount payable in the first year of such
installments shall be an amount that will fully amortize the balance in the SA
Post-2004 Plan Participant’s Deferral Account determined as of the Deferred
Benefit Commencement Date over the five (5), ten (10), or fifteen (15) year
period. Thereafter, the amount payable in each succeeding year shall be adjusted
to an amount that will fully amortize the remaining balance in such Deferral
Account over the remaining years in the aforesaid five (5), ten (10), or fifteen
(15) year installment period.

 

2.3

Postponing Distribution. If the Deferred Benefit Commencement Date selected by
the SA Post-2004 Plan Participant is a set date which is no earlier than July 1
following the end of the Plan Year in which the Election Amount is deferred,
then the SA Post-2004 Plan Participant may elect to postpone such distribution
and have such amount paid out on an allowable alternative Deferred Benefit
Commencement Date designated by the SA Post-2004 Plan Participant in accordance
with this Section 2.3. In order to make this election, the SA Post-2004 Plan
Participant must complete a new Election Form in accordance with such rules and
procedures as the Company may establish and in accordance with the following
criteria:

 

  (a)

Such Election Form must be completed at least twelve (12) months prior to the SA
Post-2004 Plan Participant’s previously designated Deferred Benefit Commencement
Date;

 

  (b)

The new Deferred Benefit Commencement Date selected by the SA Post-2004 Plan
Participant must be at least five (5) years after the previously designated
Deferred Benefit Commencement Date; and

 

  (c)

The election of the new Deferred Benefit Commencement Date shall have no effect
until at least twelve (12) months after the date on which the election is made.

ARTICLE-3

Payment of Deferred Benefits

 

3.1

Separation from Service. Deferred Benefits shall be paid to a SA Post-2004 Plan
Participant upon his or her Separation from Service, as follows:

 

  (a)

Without exception, if a SA Post-2004 Plan Participant incurs a Separation from
Service prior to attaining age fifty-five (55), then the balance of his or her
Deferral Account shall be determined on a date that is six (6) months after his
or her Separation from Service and paid in a lump sum within thirty (30) days of
such date.

 

  (b)

If a SA Post-2004 Plan Participant incurs a Separation from Service after
attaining age fifty-five (55) or older, then the balance of his or her Deferral
Account shall be determined on the applicable Deferred Benefit Commencement Date
elected by the SA Post-2004 Plan Participant (except that benefits paid in
accordance with Section 2.1(ii)



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

shall be determined on a date that is six (6) months after the SA Post-2004 Plan
Participant’s Separation from Service). Such benefits shall paid or commence to
be paid, as applicable, within thirty (30) days of such date, in accordance with
the instructions regarding the form of payment in the applicable Election Form.

 

3.2

Disability.

 

  (a)

Upon the determination of a SA Post-2004 Plan Participant’s Disability, no
further deferrals will be made to the Deferral Account and the Company shall pay
the SA Post-2004 Plan Participant the balance in each of the SA Post-2004 Plan
Participant’s Deferral Accounts in the manner specified by the SA Post-2004 Plan
Participant in his or her Election Form to apply in the event of his or her
Disability, or if no such specification is made, on the Deferred Benefit
Commencement Date that applies to such Deferral Account pursuant to the method
requested by the SA Post-2004 Plan Participant in his or her Election Form.

 

  (b)

A SA Post-2004 Plan Participant may change the form of payment of the Disability
benefit by completing an Election Form in accordance with such rules and
procedures established by the Company provided that the election to modify the
Disability benefit shall have no effect until at least twelve (12) months after
the date on which the election is made.

 

  (c)

Sections 6.1 and 6.2 of Article 6 of the Plan will not govern a SA Post-2004
Plan Participant’s Disability benefits.

 

3.3

Death. Deferred Benefits shall be paid upon the death of a SA Post-2004 Plan
Participant, as follows:

 

  (a)

Upon the death of a SA Post-2004 Plan Participant, the Company shall pay the
amounts in each of the SA Post-2004 Plan Participant’s Deferral Accounts to the
Beneficiary designated by the SA Post-2004 Plan Participant with respect to each
Compensation Deferral Election in each of his or her respective Election Forms,
or, if the SA Post-2004 Plan Participant fails to so designate a Beneficiary, to
his or her surviving spouse. If the SA Post-2004 Plan Participant has no
surviving spouse, then the benefits shall be payable to the executor or personal
representative of the SA Post-2005 Plan Participant’s estate.

 

  (b)

If the SA Post-2004 Plan Participant’s Separation from Service is due to death,
the Company shall pay to each respective Beneficiary or to the SA Post-2004 Plan
Participant’s estate, as the case may be, the amounts in each of the SA
Post-2004 Plan Participant’s respective Deferral Accounts, in the same manner as
for a SA Post-2004 Plan Participant who has incurred a Separation from Service,
as set forth in Section 3.1(a).

 

  (c)

If the SA Post-2004 Plan Participant dies following his or her Separation from
Service date but prior to his or her receiving the full payment of all Deferred
Benefits payable to



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

him or her, the respective Beneficiaries or the SA Post-2004 Plan Participant’s
estate, as the case may be, shall receive a distribution of the SA Post-2004
Plan Participant’s Deferred Benefits in the same manner as it otherwise would
have paid to the SA Post-2004 Plan Participant as if the SA Post-2004 Plan
Participant had not died, unless the SA Post-2004 Plan Participant has specified
in his or her Election Form a different manner of payment to a Beneficiary.

 

  (d)

If a Beneficiary who is receiving Deferred Benefits pursuant to the SA Post-2004
Plan dies, the remainder of the Deferred Benefits to which such Beneficiary was
entitled at the time of his or her death shall continue to be payable to the
beneficiary or beneficiaries designated by such Beneficiary in writing to the
Company (or to the Beneficiary’s estate or heirs if he or she fails to designate
a beneficiary or beneficiaries).



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

 

 

SUPPLEMENT B TO

CISCO SYSTEMS, INC.

2009 DEFERRED COMPENSATION PLAN

(Effective January 1, 2009)

Special provisions applicable to participants of the Scientific-Atlanta
Executive Deferred Compensation Plan, as amended and restated effective May 15,
2002 (the “SA Grandfathered Plan”), with amounts deferred prior to January 1,
2005.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

SUPPLEMENT B TO CISCO SYSTEMS, INC.

2009 DEFERRED COMPENSATION PLAN

Effective January 1, 2009

Purpose

The SA Grandfathered Plan merged with the Cisco Systems, Inc. Deferred
Compensation Plan, effective January 1, 2009. Except as otherwise specifically
provided in this Supplement B, the rights and obligations of participants of the
SA Grandfathered Plan, with amounts deferred prior to January 1, 2005 (the “SA
Grandfathered Plan Participants”), will be determined in accordance with the
Plan. This Supplement B is a part of the Plan and shall be administered in
accordance with the provisions thereof.

ARTICLE-1

Definitions

For purposes of this Supplement B, the following special definitions shall
apply. Section numbers shall refer exclusively to this Supplement B absent a
specific statement to the contrary:

 

1.1

“Deferral Account” shall mean an account maintained by the Employer for each
deferral election made by a SA Grandfathered Plan Participant under the SA
Grandfathered Plan.

 

1.2

“Deferred Benefit Commencement Date” shall mean the date irrevocably designated
by a SA Grandfathered Plan Participant with respect to each deferral election as
the date on which the payment of the Deferred Benefits that accumulate as a
result of such election are to begin.

 

1.3

“Deferred Benefits” shall mean the amounts payable pursuant to the SA
Grandfathered Plan to a SA Grandfathered Plan Participant, or to his or her
Beneficiary or estate, following the SA Grandfathered Plan Participant’s
termination of employment, the Deferred Benefit Commencement Date, Total
Disability, or death.

 

1.4

“Employer” shall mean Scientific-Atlanta, Inc. or any of its majority owned
subsidiaries and their successors.

 

1.5

“Total Disability” shall mean a physical or mental condition which is expected
to be totally and permanently disabling as determined in accordance with the
terms and conditions of the long-



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

 

term disability insurance plan currently or most recently maintained by the
Employer for the benefit of the SA Grandfathered Plan Participant claiming to be
totally disabled.

ARTICLE-2

Deferred Benefit Commencement Date

 

2.1

Deferred Benefit Commencement Date. Except as otherwise provided in this Article
and in Article 3 hereof, payment of the Deferred Benefits (except for amounts
held in the Insurance Fund, defined below) shall commence on one of the
following permissible Deferred Benefit Commencement Dates, as elected by the SA
Grandfathered Plan Participant pursuant to the terms of the SA Grandfathered
Plan: (i) a set date which is no earlier than July 1 following the end of the
Plan Year in which the election amount is deferred; (ii) the SA Grandfathered
Plan Participant’s termination of employment date, or (iii) a date which is
either the fifth (5th) or tenth (10th) anniversary of the SA Grandfathered Plan
Participant’s termination of employment. The term “Retirement” used as a
designation on any Election Form for a Deferred Benefit Commencement Date shall
mean the SA Grandfathered Plan Participant’s termination of employment date.

 

2.2

Method of Payment. Except as otherwise provided in Article 3 hereof, payment of
the Deferred Benefits (other than benefits held in the Insurance Fund, defined
below) shall be in the form of cash, pursuant to one of the following methods,
as elected by the SA Grandfathered Plan Participant:

 

  (a)

A single lump sum payment of the entire balance of the respective Deferral
Account, determined as of the Deferred Benefit Commencement Date and payable as
soon as administratively practicable thereafter; or

 

  (b)

Annual, semi-annual or quarterly installments payable over a five (5), ten
(10) or fifteen (15) year period, and commencing on the respective Deferred
Benefit Commencement Date.

If the SA Grandfathered Plan Participant has elected to receive such Deferred
Benefits in installments, the amount payable in the first year of such
installments shall be an amount that will fully amortize the balance in the SA
Grandfathered Plan Participant’s Deferral Account determined as of the Deferred
Benefit Commencement Date over the five (5), ten (10), or fifteen (15) year
period. Thereafter, the amount payable in each succeeding year shall be adjusted
to an amount that will fully amortize the remaining balance in such Deferral
Account over the remaining years in the aforesaid five (5), ten (10), or fifteen
(15) year installment period.

 

2.3

Postponing Distribution. A SA Grandfathered Plan Participant may revise or
change any election or instruction relating to the Deferred Benefits contained
in any Election Form, other than the election amount, by submitting to the
Company a revised Election Form at least ninety (90) days prior to the effective
date of such revision or change; provided, however, that the SA Grandfathered
Plan Participant cannot change the deferral or payment period with respect to a
particular election if payouts have commenced under such election.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

2.4

Insurance Fund Payments. Proceeds of life insurance purchased with amounts
credited to an Insurance Fund shall be payable as provided in the respective
policy or policies and the applicable insurance proceeds payment agreement. The
Insurance Fund is the fund available to eligible SA Grandfathered Plan
Participants for use in purchasing life insurance. Amounts credited to an
Insurance Fund shall be used to pay premiums on life insurance insuring the life
of the SA Grandfathered Plan Participant, or, at the SA Grandfathered Plan
Participant’s election, the lives of the SA Grandfathered Plan Participant and
his or her spouse on a joint and survivor basis, pursuant to such policies of
insurance, and with such insurers, as the Company may determine from time to
time. The Company shall be the owner of such insurance policy or policies.

ARTICLE-3

Payment of Deferred Benefits

 

3.1

Termination of Employment. Except as provided in Article 2, and for amounts
deferred into an Insurance Fund, Deferred Benefits shall be paid to a SA
Grandfathered Plan Participant upon his or her termination of employment, as
follows:

 

  (a)

Upon the involuntary termination of a SA Grandfathered Plan Participant’s
employment, the amount in each Deferral Account shall be payable to the SA
Grandfathered Plan Participant either (i) in the manner specified by the SA
Grandfathered Plan Participant in his or her Election Form to apply in the event
of his or her involuntary termination of employment; or (ii) if no such
specification is made, on the Deferred Benefit Commencement Date that applies to
such Deferral Account, pursuant to the method requested by the SA Grandfathered
Plan Participant in his or her Election Form.

 

  (b)

Without exception, upon the voluntary termination of a SA Grandfathered Plan
Participant’s employment prior to attaining fifty-five (55) years of age:

 

  (i)

the amounts in each of the SA Grandfathered Plan Participant’s Deferral Accounts
shall cease to earn interest and the balance of each Deferral Account shall be
determined as of the nearest pay date following the SA Grandfathered Plan
Participant’s termination of employment date; and

 

  (ii)

the Company shall pay the SA Grandfathered Plan Participant the balance of each
such Deferral Account not according to the SA Grandfathered Plan Participant’s
elections as specified in his or her Election Forms but in a lump sum, to be
paid within sixty (60) days of the SA Grandfathered Plan Participant’s voluntary
termination of employment.

 

  (c)

Upon the voluntary termination of a SA Grandfathered Plan Participant’s
employment after attaining age fifty-five (55) or older, the Company will pay
out to such SA Grandfathered Plan Participant all amounts in his or her Deferral
Account in accordance with the instructions in the applicable Election Form.

 

3.2

Total Disability.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

  (a)

Upon the determination of a SA Grandfathered Plan Participant’s Total
Disability, the Company shall pay the SA Grandfathered Plan Participant the
balance in each of the SA Grandfathered Plan Participant’s Deferral Accounts
(except for amounts deferred into an Insurance Fund) as if the SA Grandfathered
Plan Participant had been terminated involuntarily, as set forth in
Section 3.1(a), unless the SA Grandfathered Plan Participant has specified in
his or her Election Form a different manner of payment.

 

  (b)

A SA Grandfathered Plan Participant may change the form of payment of the Total
Disability benefit by completing an Election Form in accordance with
Section 2.3, above.

 

  (c)

Sections 6.1 and 6.2 of Article 6 of the Plan will not govern a SA Grandfathered
Plan Participant’s Total Disability benefits.

 

3.3

Death. Deferred Benefits shall be paid upon the death of a SA Grandfathered Plan
Participant (expect for amounts deferred into an Insurance Fund), as follows:

 

  (a)

Upon the death of a SA Grandfathered Plan Participant, the Company shall pay the
amounts in each of the SA Grandfathered Plan Participant’s Deferral Accounts to
the Beneficiary designated by the SA Grandfathered Plan Participant with respect
to each deferral election in each of his or her respective Election Forms, or,
if the SA Grandfathered Plan Participant fails to so designate a Beneficiary, to
his or her surviving spouse. If the SA Grandfathered Plan Participant has no
surviving spouse, then the benefits shall be payable to the executor or personal
representative of the SA Grandfathered Plan Participant’s estate.

 

  (b)

If the SA Grandfathered Plan Participant dies prior to his or her termination of
employment date, the Company shall pay to each respective Beneficiary, or to the
SA Grandfathered Plan Participant’s estate, as the case may be, the amounts in
each of the SA Grandfathered Plan Participant’s respective Deferral Accounts, in
the same manner as for the SA Grandfathered Plan Participant who has been
terminated involuntarily, as set forth in Section 3.1(a).

 

  (c)

If the SA Grandfathered Plan Participant dies following his or her termination
of employment date but prior to his or her receiving the full payment of all
Deferred Benefits payable to him or her, the Company shall pay to each of the
respective Beneficiaries or to the SA Grandfathered Plan Participant’s estate,
as the case may be, the same Deferred Benefit in the same manner as it otherwise
would have paid to the SA Grandfathered Plan Participant as if the SA
Grandfathered Plan Participant had not died, unless the SA Grandfathered Plan
Participant has specified in his or her Election Form a different manner of
payment to a Beneficiary.

 

  (d)

Notwithstanding the other provisions of this section, a Beneficiary may request
a different payment schedule than what has been elected by the SA Grandfathered
Plan Participant, if such change does not further defer the scheduled payout, by
submitting a request in writing to the Company. The granting of any such request
shall be within the discretion of the Company.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

  (e)

If a Beneficiary who is receiving Deferred Benefits pursuant to the SA
Grandfathered Plan dies, the remainder of the Deferred Benefits to which such
Beneficiary was entitled at the time of his or her death shall continue to be
payable to the beneficiary or beneficiaries designated by such Beneficiary in
writing to the Company (or to the Beneficiary’s estate or heirs if he or she
fails to designate a beneficiary or beneficiaries).

ARTICLE-4

Investment Options

 

4.1

Investment Options.

 

  (a)

Effective January 1, 2009, a SA Grandfathered Plan Participant may select one or
more investment options made available by the Company from time to time for his
or her Deferral Account. Any investment option selection must specify the
percentage of the amount specified in the deferral election to be invested in
each investment option in one percent (1%) increments.

 

  (b)

Any investment option selection made by a SA Grandfathered Plan Participant for
the investment of his Account shall be made in accordance with this section. The
SA Grandfathered Plan Participant shall make the initial investment option
selection on a form provided by the Company. Thereafter the SA Grandfathered
Plan Participant may modify his or her initial investment option selections for
past amounts deferred and/or for future deferrals in the manner established by
the Company. A SA Grandfathered Plan Participant may modify his or her
investment option selections in accordance with procedures established from time
to time by the Company. Any modifications made in accordance with such
procedures shall be implemented as soon as administratively practicable
following the completion of the applicable procedures. An investment option
selection for a deferral election shall remain in effect until superseded by a
subsequent investment option selection modification, or until the complete
distribution of the SA Grandfathered Plan Participant’s Deferred Benefits
related to that deferral election.

 

  (c)

If a SA Grandfathered Plan Participant fails to submit an investment option
selection for a deferral Election, or if a SA Grandfathered Plan Participant’s
investment option selection does not equal one hundred percent (100%), the
portion of the SA Grandfathered Plan Participant’s deferral Election that is not
subject to an investment option selection shall be invested in the Measurement
Fund selected by the Company for this purpose.



--------------------------------------------------------------------------------

Cisco Systems, Inc.

2009 Deferred Compensation Plan

 

 

 

ARTICLE-5

Hardship Withdrawals

 

5.1

Hardship Withdrawals. A SA Grandfathered Plan Participant may request a Hardship
Withdrawal of all or a portion of his or her Deferred Benefits (excluding
amounts deferred into a Insurance Fund) before the Deferred Benefit Commencement
Date, as follows:

 

  (a)

The request for withdrawal must be to meet an “unforeseeable emergency.”

 

  (b)

For purposes of this Article V, an unforeseeable emergency is a severe financial
hardship to the SA Grandfathered Plan Participant resulting from a sudden and
unexpected illness or accident of the SA Grandfathered Plan Participant or a
dependent of the SA Grandfathered Plan Participant, loss of the SA Grandfathered
Plan Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the SA Grandfathered Plan Participant. The circumstances that will constitute an
unforeseeable emergency will depend upon the facts of each case, but, in any
case, a hardship withdrawal may not be made to the extent that such hardship is
or may be relieved:

 

  (i)

Through reimbursement or compensation by insurance or otherwise, or

 

  (ii)

By liquidation of the SA Grandfathered Plan Participant’s assets, to the extent
the liquidation of such assets would not itself cause severe financial hardship.

 

  (c)

The request for a Hardship Withdrawal must be made in writing to the Company and
shall state the amount requested, the unforeseeable emergency to which the
amount will be applied and shall also affirm that no other assets are reasonably
available to meet the emergency.

 

  (d)

The Company shall consider applicable regulatory standards in assessing whether
to grant a request for a Hardship Withdrawal.